EMPLOYMENT AGREEMENT

THIS AGREEMENT, is effective as of the 6th day of February 2006, by and between
CHICAGO MERCANTILE EXCHANGE Inc. (“Employer” or “CME”), a Delaware Corporation,
having its principal place of business at 20 South Wacker Drive, Chicago,
Illinois, and John P. Davidson III (“Employee”).

R E C I T A L S:

WHEREAS, Employer wishes to retain the services of Employee in the capacity of
Managing Director and Chief Corporate Development Officer upon the terms and
conditions hereinafter set forth and Employee wishes to accept such employment;

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties mutually agree as follows:



1)   Employment. Subject to the terms of the Agreement, Employer hereby agrees
to employ Employee during the Agreement Term as Managing Director and Chief
Corporate Development Officer and Employee hereby accepts such employment.
Employee shall report to the Employer’s Chief Executive Officer. Employee will
work closely with the Office of the CEO and the Management Team to focus on new
business development and growth opportunities for CME. Employee will be
responsible for the Corporate Strategy, Corporate Development and Corporate
Project Office (CPO) functions. Additionally, Employee will also be responsible
for building a company-wide and enhanced research function that supports all
firm activities. In general, Employee will be responsible for building
businesses within CME’s core competencies, outside of CME’s core competencies
and, defining future direction for the company via strategic planning and
research and development.



2)   Agreement Term. Employee shall be employed hereunder for a term commencing
on February 3, 2006 (“Effective Date”), and expiring on February 3, 2009, unless
sooner terminated as herein provided (“Agreement Term”). The Agreement Term may
be extended or renewed only by the mutual written agreement of the parties.



3)   Compensation.



  (a)   Annual Base Salary. Effective February 3, 2006, Employer shall pay to
Employee a base salary at a rate not less than $575,000.00 per year (“Annual
Base Salary”), payable in accordance with the Employer’s normal payment
schedule. Annual Base Salary may be increased from year to year at the
discretion of Employer.



  (b)   Bonuses. Employee shall be eligible to participate in the Employer’s
Annual Incentive Plan (the “AIP”) as in existence or as amended from time to
time in accordance with its terms as applicable to Employee. For performance
during calendar year 2006, Employee will receive a guaranteed minimum bonus of
$431,250.00, payable no later than March 2007, and provided Employee remains on
the Employer payroll as of the date the bonus is paid. As a participant in the
AIP, Employee will be eligible to receive this minimum or a higher amount not to
exceed the maximum level applicable to a Management Team member, which currently
is 150% of base earnings. For years after 2006, Employee will continue to
participate in the AIP in accordance with its terms as applicable to Employee.



  (c)   Retention Payment. CME will pay Employee $900,000.00 (“Retention
Payment”), payable in two installments as follows: $450,000.00, less applicable
withholding and other taxes, payable in the first pay period following the first
anniversary of the Effective Date of this Agreement (the “First Installment”);
and $450,000.00, less applicable withholding and other taxes, payable during the
first pay period following the second anniversary of the Effective Date of this
Agreement (the “Second Installment”). If Employee voluntarily terminates his
employment or if CME terminates Employee’s employment for Cause (as hereinafter
defined) at any time prior to Employee’s one year anniversary, Employee will not
be eligible to receive any of the First Installment or Second Installment. If
CME terminates Employee’s employment at any time prior to Employee’s one year
anniversary for any reason other than Cause, Employee will be eligible to
receive a pro rata portion of the First Installment only, pro rated to the date
of termination. If Employee voluntarily terminates employment or if CME
terminates Employee’s employment for Cause at any time prior to Employees second
anniversary, Employee will not be eligible to receive any of the Second
Installment. If CME terminates Employee’s employment at any time prior to
Employee’s second anniversary for any reason other than Cause, Employee will be
eligible to receive a pro rata portion of the Second Installment pro rated to
the date of termination.



  (d)   Equity Compensation. Employee shall be eligible to participate in the
Employer’s Equity Incentive Plan, as in existence or as amended from time to
time, in accordance with the terms of the Plan for Managing Directors and
members of the Management Team.



  (e)   Relocation Benefits. CME will provide Employee with certain relocation
expense reimbursement and other benefits, all as described in the attached
Exhibit A, “CME Relocation Assistance for John P. Davidson,” which is
incorporated herein by reference.



4)   Benefits. Employee shall be entitled to insurance, vacation and other
employee benefits commensurate with his position in accordance with Employer’s
policies for executives in effect from time to time. Employee acknowledges
receipt of a summary of Employer’s employee benefits policies in effect as of
the date of this Agreement.



5)   Expense Reimbursement. During the Agreement Term, Employer shall reimburse
Employee, in accordance with Employer’s policies and procedures, for all proper
expenses incurred by him in the performance of his duties hereunder. Employee is
also eligible to receive reimbursement for relocation and out-of-state commuting
expenses as described in the Relocation Assistance Policy provided to him.



6)   Termination.



  a)   Death. Upon the death of Employee, this Agreement shall automatically
terminate and all rights of Employee and his heirs, executors and administrators
to compensation and other benefits under this Agreement shall cease, except for
compensation which shall have accrued to the date of death, including accrued
Base Salary, and other employee benefits to which Employee is entitled upon his
death, in accordance with the terms of the plans and programs of CME.



  b)   Disability. Employer may, at its option, terminate this Agreement upon
written notice to Employee if Employee, because of physical or mental incapacity
or disability, fails to perform the essential functions of his position required
of him hereunder for a continuous period of 90 days or any 120 days within any
12-month period. Upon such termination, all obligations of Employer hereunder
shall cease, except for payment of accrued Base Salary, and other employee
benefits to which Employee is entitled upon his termination hereunder, in
accordance with the terms of the plans and programs of CME. In the event of any
dispute regarding the existence of Employee’s disability hereunder, the matter
shall be resolved as follows: (1) by the determination of a physician selected
by the Board; (2) Employee shall have the right to challenge that determination
by presenting a contrary determination from a physician of his choice; (3) in
such event, a physician selected by agreement of the Employee and the Board will
make the final determination. The Employee shall submit to appropriate medical
examinations for purposes of making the medical determinations hereunder.



  c)   Cause. Employer may, at its option, terminate Employee’s employment under
this Agreement for Cause. As used in this Agreement, the term “Cause” shall mean
any one or more of the following:



  (1)   any refusal by Employee to perform his duties and responsibilities under
this Agreement or violation of any rule, regulation or guideline imposed by a
regulatory or self regulatory body having jurisdiction over Employer, or
violation of any rule or policy of Employer, as determined after investigation
by the Board. Employee, after having been given written notice by Employer,
shall have seven (7) days to cure such refusal or violation;



  (2)   any intentional act of fraud, embezzlement, theft or misappropriation of
Employer’s funds by Employee, as determined after investigation by the Board, or
Employee’s admission or conviction of a felony or of any crime involving moral
turpitude, fraud, embezzlement, theft or misrepresentation;



  (3)   any gross negligence or willful misconduct of Employee resulting in a
financial loss or liability to the Employer or damage to the reputation of
Employer, as determined after investigation by the Board;



  (4)   any breach by Employee of any one or more of the covenants contained in
Section 7, 8 or 9 hereof.

The exercise of the right of CME to terminate this Agreement pursuant to this
Section 6(c) shall not abrogate any other rights or remedies of CME in respect
of the breach giving rise to such termination.

If Employer terminates Employee’s employment for Cause, he shall be entitled to
accrued Base Salary through the date of the termination of his employment, other
accrued employee benefits to which Employee is entitled upon his termination of
employment with Employer, in accordance with the terms of the plans and programs
of CME. Upon termination for Cause, Employee will forfeit any unvested or
unearned compensation or long-term incentives, unless otherwise provided herein
or specified in the terms of the plans and programs of CME.



  d)   Termination Without Cause. Upon 30 days prior written notice to Employee,
Employer may terminate this Agreement for any reason other than a reason set
forth in sections (a), (b) or (c) of this Section 6. If, during the Agreement
Term, Employer terminates the employment of Employee hereunder for any reason
other than a reason set forth in subsections (a), (b) or (c) of this Section 6,
Employee shall be entitled to receive:



  (1)   accrued Base Salary through the date of the termination of his
employment, and other accrued employee benefits to which Employee is entitled
upon his termination of employment with Employer, in accordance with the terms
of the plans and programs of Employer, and as described in Section 3(c) of this
Agreement;



  (2)   a one time payment equal to the target percentage of base earnings then
in effect for Management Team members under the CME Annual Incentive Plan, pro
rated to the date of termination; and



  (3)   a one time lump sum severance payment equal to 2 times his Annual Base
Salary in effect on the date of Employee’s termination pro rated through the
remaining term of the Agreement, but in no event shall such lump sum payment
exceed 2 times his Annual Base Salary in effect on the date of the Employee’s
termination, and provided Employee executes a general release in a form and of a
substance satisfactory to CME.



  e)   Voluntary Termination. Upon 60 days prior written notice to CME (or such
shorter period as may be permitted by CME), Employee may voluntarily terminate
his employment with CME prior to the end of the Agreement Term for any reason.
If Employee voluntarily terminates his employment pursuant to this subsection
(e), he shall be entitled to receive accrued Base Salary through the date of the
termination of his employment and other accrued employee benefits to which
Employee is entitled upon his termination of employment with CME, in accordance
with the terms of the plans and programs of CME.

1







7)   Confidential Information and Non-Compete.

a) Confidential Information. (i) Employee acknowledges that the successful
development of CME’s services and products, including CME’s trading programs and
systems, current and potential customer and business relationships, and business
strategies and plans requires substantial time and expense. Such efforts
generate for CME valuable and proprietary information (“Confidential
Information”) which gives CME a business advantage over others who do not have
such information. Confidential information includes, but is not limited to the
following: trade secrets, technical, business, proprietary or financial
information of CME not generally known to the public, business plans, proposals,
past and current prospect and customer lists, trading methodologies, systems and
programs, training materials, research data bases and computer software; but
shall not include information or ideas acquired by Employee prior to his
employment with CME if such pre-existing information is generally known in the
industry and is not proprietary to CME. Employee further acknowledges that
during Employee’s employment by CME, Employee’s duties will expose Employee to
Confidential Information, and Employee understands and acknowledges that each
and every component of the Confidential Information constitutes a protectible
business interest of CME.

(ii) Throughout Employee’s employment with the Company and at all times
thereafter: (1) Employee will hold all Confidential Information in the strictest
confidence, take all reasonable precautions to prevent its inadvertent
disclosure to any unauthorized person, and follow all CME policies protecting
the Confidential Information; (2) Employee will not, directly or indirectly,
utilize, disclose, or make available to any other person or entity, any of the
Confidential Information, other than in the proper performance of Employee’s
duties during Employee’s employment with CME; and (3) if Employee learns that
any person or entity is taking or threatening to take any action which would
compromise any Confidential Information, Employee will promptly advise CME of
all facts concerning such action or threatened action.

(iii) If Employee receives any subpoena or becomes subject to any legal
obligation that might require Employee to disclose Confidential Information,
Employee will provide prompt written notice of that fact to CME, enclosing a
copy of the subpoena and any other documents describing the legal obligation. In
the event that CME objects to the disclosure of Confidential Information, by way
of a motion to quash or otherwise, Employee agrees to not disclose any
Confidential Information while any such objection is pending.

(iv) At the request of CME (or, without any request, upon termination of
Employee’s employment with the Company for any reason), Employee will
immediately deliver to CME (i) all property of the Employer that is then in
Employee’s possession, custody or control, including, without limitation, all
keys, access cards, credit cards, computer hardware (including but not limited
to any hard drives, diskettes, laptop computers and personal data assistants and
the contents thereof, as well as any passwords or codes needed to operate any
such hardware), computer software and programs, data, materials, papers, books,
files, documents, records, policies, client and customer information and lists,
marketing information, design information, specifications and plans, data base
information and lists, mailing lists, notes, and any other property or
information that Employee has relating to the Company (whether those materials
are in paper or computer-stored form), and (ii) any and all documents or other
items containing, summarizing, or describing any Confidential Information,
including all originals and copies.

b) Non-Competition For a period of one (1) year following the termination of
Employee’s employment with CME for any reason, the Employee will not (i) be
employed in an executive or managerial capacity by, or (ii) provide, whether as
an employee, independent contractor, consultant, or otherwise, any services of
an executive or managerial nature or any services similar to those provided by
the Employee to CME during Employee’s employment with CME to, any exchange,
stock depository or clearing organization. Employee acknowledges that the
restrictions contained in this Paragraph 2 are necessary to protect CME’s
legitimate interests in its Confidential Information and customer relationships.

c) General. Upon termination for any reason, Employee shall return to Employer
all records, memoranda, notes, plans, reports, computer tapes and equipment,
software and other documents or data which constitute Confidential Information
which he may then possess or have under his control (together with all copies
thereof) and all credit cards, keys and other materials and equipment which are
Employer’s property that he has in his possession or control. If, at any time of
enforcement of this Section 7, a court holds that the restrictions stated herein
are unreasonable, the parties hereto agree that a maximum period, scope or
geographical area reasonable under the circumstances shall be substituted for
the stated period, scope or area and that the court shall be allowed to revise
the restrictions contained herein to cover the maximum period, scope and area
permitted by law.



8)   Non-solicitation.



  a)   General. Employee acknowledges that Employer invests in recruiting and
training, and shares Confidential Information with, its employees. As a result,
Employee acknowledges that Employer’s employees are of special, unique and
extraordinary value to Employer.



  b)   Non-solicitation. Employee agrees that during the term of this Agreement
and for a period of one (1) year following the termination of his employment
with CME for any reason, Employee shall not employ, retain, solicit, for
employment or retention, knowingly assist in the employment or retention of, or
seek to influence or induce to leave CME’s employment or service, any person who
is employed or otherwise engaged by CME at any time during the one-year period
ending on Employee’s last day of employment with CME. Employee acknowledges that
Employer invests a substantial amount of time and money in recruiting and
training, and shares Confidential Information with, its employees. Employee
further acknowledges that the restrictions contained in this paragraph are
necessary to protect CME’s legitimate interests in its Confidential Information
and employee relationships.



  c)   Reformation. If, at any time of enforcement of this Section 8, a court
holds that the restrictions stated herein are unreasonable, the parties hereto
agree that the maximum period, scope or geographical area reasonable under the
circumstances shall be substituted for the stated period, scope or area and that
the court shall be allowed to revise the restrictions contained herein to cover
the maximum period, scope and area permitted by law.



9)   Intellectual Property. During the Agreement Term, Employee shall disclose
to CME and treat as confidential information all ideas, methodologies, product
and technology applications that he develops during the course of his employment
with CME that relates directly or indirectly to CME’s business. Employee hereby
assigns to CME his entire right, title and interest in and to all discoveries
and improvements, patentable or otherwise, trade secrets and ideas, writings and
copyrightable material, which may be conceived by Employee or developed or
acquired by him during his employment with CME, which may pertain directly or
indirectly to the business of the CME. Employee shall at any time during or
after the Agreement Term, upon CME’s request, execute, acknowledge and deliver
to CME all instruments and do all other acts which are necessary or desirable to
enable CME to file and prosecute applications for, and to acquire, maintain and
enforce, all patents, trademarks and copyrights in all countries with respect to
intellectual property developed or which was being developed during Employee’s
employment with CME.



10)   Remedies. Employee agrees that given the nature of CME’s business, the
scope and duration of the restrictions contained paragraphs 7, 8, 9 and 10 of
this Agreement are reasonable and necessary to protect the legitimate business
interests of CME and do not unduly interfere with Employee’s career or economic
pursuits. Employee recognizes and agrees that any breach or threatened or
anticipated breach of any part of paragraphs 7, 8, and 9 of this Agreement will
result in irreparable harm and continuing damage to CME, and that the remedy at
law for any such breach or threatened or anticipated breach will be inadequate.
Accordingly, in addition to any other legal or equitable remedies that may be
available to CME, Employee agrees that CME shall be entitled to seek and obtain
an injunction or injunctions, without bond or other security, to prevent any
breach or threatened or anticipated breach of any such section. Employee agrees
to reimburse CME for all costs and expenses, including reasonable attorney’s
fees and costs, incurred by CME in good faith in connection with the enforcement
of its rights under this Agreement.



11)   Survival. Sections 7, 8, 9 and 10 of this Agreement shall survive and
continue in full force and effect in accordance with their respective terms,
notwithstanding any termination of the Agreement.



12)   Arbitration. Except with respect to Sections 7, 8, and 9, any dispute or
controversy between CME and Employee, whether arising out of or relating to this
Agreement, the breach of this Agreement, or otherwise, shall be settled by
arbitration in Chicago, Illinois, in accordance with the following:

(a) Arbitration hearings will be conducted by the American Arbitration
Association (AAA). Except as modified herein, arbitration hearings will be
conducted in accordance with AAA’s rules.

(b) State and federal laws contain statutes of limitation which prescribe the
time frames within which parties must file a law suit to have their disputes
resolved through the court system. These same statutes of limitation will apply
in determining the time frame during which the parties must file a request for
arbitration.

(c) If Employee seeks arbitration, Employee shall submit a filing fee to the AAA
in an amount equal to the lesser of the filing fee charged in the state or
federal court in Chicago, Illinois. The AAA will bill Employer for the balance
of the filing and arbitrator’s fees.

(d) The arbitrator shall have the same authority to award (and shall be limited
to awarding) any remedy or relief that a court of competent jurisdiction could
award, including compensatory damages, attorney fees, punitive damages and
reinstatement. Employer and Employee may be represented by legal counsel or any
other individual at their own expense during an arbitration hearing.

(e) Judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.

(f) Except as necessary in court proceedings to enforce this arbitration
provision or an award rendered hereunder, or to obtain interim relief, neither a
party nor an arbitrator may disclose the existence, content or results of any
arbitration hereunder without the prior written consent of CME and Employee.



13)   Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed given when (i) delivered
personally or by overnight courier to the following address of the other party
hereto (or such other address for such party as shall be specified by notice
given pursuant to this Section) or (ii) sent by facsimile to the following
facsimile number of the other party hereto (or such other facsimile number for
such party as shall be specified by notice given pursuant to this Section), with
the confirmatory copy delivered by overnight courier to the address of such
party pursuant to this Section 14:

If to CME, to:

Craig S. Donohue
Chief Executive Officer
CME
20 South Wacker Drive
Chicago, IL 60606
(312) 930-3100 (tel)
(312) 930-3209 (fax)

2

With a copy to:
Kathleen M. Cronin
Managing Director, General Counsel and Corporate Secretary
CME
20 South Wacker Drive
Chicago, IL 60606
(312) 930-3488 (tel)
(312) 930-3323 (fax)

If to Employee, to:

John P. Davidson
133 Brewster Road
Scarsdale, New York 10583

(914) 723-3911 (tel)

(914) 723-1265 (fax)



14)   Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law or rule in any jurisdiction,
such invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision of this Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

15) Entire Agreement. Except for CME policies and other programs, benefits, and
exhibits otherwise referenced herein, this Agreement constitutes the entire
Agreement and understanding between the parties with respect to the subject
matter hereof and supersedes and preempts any prior understandings, agreements
or representations by or between the parties, written or oral, which may have
related in any manner to the subject matter hereof. No other agreement or
amendment to this Agreement shall be binding upon either party including,
without limitation, any agreement or amendment made hereafter unless in writing,
signed by both parties.



16)   Successors and Assigns. This Agreement shall be enforceable by Employee
and his heirs, executors, administrators and legal representatives, and by CME
and its successors and assigns.



17)   Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Illinois without regard to
principles of conflict of laws.



18)   Acknowledgment. Employee acknowledges that Employee has read, understood,
and accepts the provisions of this Agreement.

3





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

     
Chicago Mercantile Exchange Inc.
By: /s/ Craig S. Donohue
  John P. Davidson III
/s/ John P. Davidson III
 
   

Its: Chief Executive Officer

4

Exhibit A

CME Relocation Assistance for John P. Davidson III

CME offers a competitive relocation assistance policy to ease the transition an
employee may encounter in relocating to the Chicago area. Accordingly, CME will
reimburse you for certain relocation expenses related to your move, as described
below. To be reimbursed, all relocation expenses must be incurred by 6/30/2008.

Reimbursable Expenses

Temporary Housing: If you must begin work before you have had an opportunity to
find permanent housing in the Chicago area, CME will reimburse you for the
reasonable cost of renting a 2 bedroom apartment (furnished or unfurnished), not
to exceed $3000 per month for a period of up to fourteen months. If you have not
moved your own car to Chicago, we will also reimburse you for the reasonable
costs of renting a car during this period.

Moving of Household Goods: Up to a maximum of $13,000, CME will reimburse you
for basic moving services, including packing and unpacking of normal household
goods, appliance servicing, insurance coverage for full replacement value, and
other related expenses, including the temporary (less than six months) storage
of your household items before or after your move. (CME will not pay for the
moving of airplanes, boats, recreational vehicles, utility sheds, firewood, more
than three vehicles or other items of excessive bulk.)

Special Note About Insurance: Moving some personal valuables requires that you
identify, or declare them specifically, so that your relocation coordinator can
get special permission and make insurance arrangements. They include jewelry,
furs, money, animals, fine art, antiques, securities or collectibles. If you
fail to declare those items, insurance will not cover any expenses related to
their loss. Please ensure that you make all required declarations because the
CME will not reimburse you for any losses associated with your move. (This
expense was not in the original agreement.)

Moving Days: CME will authorize three paid moving days, in addition to any
vacation or personal days for which you might be eligible, to allow you to
complete your physical move and get settled in your new residence.

Miscellaneous Allowance: CME will provide an allowance of $5,000 for
miscellaneous expenses associated with setting up your new household. This
includes items such as cable installation or hook-up, driver’s license fees and
license plates, vehicle stickers or providing window or floor coverings in your
new residence. This allowance is available to you once you have closed on your
new home. Please provide a copy of your closing documents on your new home to
obtain this allowance.

5

Similarly, if you prefer to rent, the CME will provide an allowance of $2,500
for miscellaneous expenses. This amount may be applied toward your security
deposit or other expenses associated with setting up your residence. Please
provide a copy of your signed lease to obtain this allowance.

Reimbursement Procedures

To be eligible for reimbursement of the above expenses, you must complete an
expense report and submit all documentation and original receipts to the
Organizational Development Division for processing.

Your Repayment Obligations

If you voluntarily leave CME within one year after your move, you must reimburse
CME for all of the payments made as part of your relocation.

Return Trips Home

CME will reimburse you for reasonable airfare and miscellaneous expenses (coach
class airfare or mileage) for you. Please note that CME has a preferred travel
agency that will need to be used to arrange travel accommodations.

Tax Liability Assistance

The Internal Revenue Service requires that reimbursement for some relocation
expenses be included in your gross income. This includes expenses the company
reimburses directly to you for house hunting trips and return trips home, for
example. It includes any reimbursement, which the IRS views as non-deductible
(i.e., taxable) expenses.

CME will make additional payments to the Internal Revenue Service and state
taxing authorities to compensate for taxes on non-deductible moving expenses.
This is called the tax liability assistance, also known as “gross up”. To be
eligible, you must be employed through the end of the calendar year in which you
incurred the relocation expenses.

6